Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: ARC Energy Trust releases 2009 year-end reserves information CALGARY, Feb. 9 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust ("ARC") released today its 2009 year-end reserves information. << HIGHLIGHTS - Proved reserves increased by 11 per cent to 270 mmboe and proved plus probable reserves increased by 18 per cent to 379 mmboe, compared to year-end 2008 levels. On a per-unit basis at year-end 2009, proved reserves increased by two per cent and proved plus probable reserves increased by eight per cent relative to year-end 2008. - ARC replaced 347 per cent of annual production at an all-in annual Finding, Development and Acquisition ("FD&A") cost of $6.44 per barrel of oil equivalent ("boe") before consideration of future development capital ("FDC") for the proved plus probable reserves category. This is the third consecutive year of reducing FD&A costs and brings our three year average FD&A prior to FDC down to $9.57 per boe. FD&A costs including FDC were $11.57 per boe, a 32 per cent reduction from the $17 per boe achieved in 2008. - ARC has realized its lowest proved plus probable F&D cost in a decade of $5.45 per boe prior to FDC. - Net acquisition spending was $158 million resulting in a net acquisition cost of $10.97 per boe for the proved plus probable category and $19.87 per boe for the total proved category, prior to FDC. - These reserves additions result in a one year recycle ratio of 3.8 times, using our $6.44 per boe proved plus probable FD&A cost prior to FDC, and 2.6 times using our $9.57 per boe three year average FD&A, based on the 2009 operating netback of $24.72 per boe. - Total proved plus probable reserves for the Upper Montney in the Dawson and West Montney areas have increased to 784 Bcf, a 73 per cent increase over year-end 2008 and a 333 per cent increase from year-end 2007. - The proved plus probable reserve life index ("RLI") increased to 14.5 years with the proved RLI remaining effectively unchanged at 10.3 years based on the mid-point 2010 production guidance of 71,500 boe per day. >> RESERVES Reserves included herein are stated on a company interest basis (before royalty burdens and including royalty interests) unless noted otherwise. All reserves information has been prepared in accordance with National Instrument ("NI") 51-101. This news release contains several cautionary statements that are specifically required by NI 51-101 under the heading "Resources and Operational Information". In addition to the detailed information disclosed in this news release more detailed information on a company gross basis (working interest before deduction of royalties without including any royalty interests) will be included in ARC's Annual Information Form ("AIF"). Numbers presented may not add due to rounding. Based on an independent reserves evaluation conducted by GLJ Petroleum Consultants Ltd. ("GLJ") effective December 31, 2009 and prepared in accordance with definitions, standards and procedures contained in the Canadian Oil and Gas Evaluation Handbook ("COGEH") and NI 51-101, ARC had proved plus probable reserves of 379 mmboe. Reserve additions from exploration and development activities (including revisions) were 66 mmboe while 14 mmboe were added through acquisitions (net of minor dispositions), bringing the total additions to 80 mmboe. The 66 mmboe addition through development activities represents 285 per cent of the 23 mmboe produced during 2009 and the total 80 mmboe represents 347 per cent of the 23 mmboe produced during 2009. As a result, year-end 2009 reserves are 18 per cent higher than the 322 mmboe of proved plus probable reserves recorded at year-end 2008. Proved developed producing reserves represent 69 per cent of total proved reserves and 49 per cent of proved plus probable reserves; total proved reserves account for 71 per cent of proved plus probable reserves. Approximately 40 per cent of ARC's proved plus probable reserves are crude oil and natural gas liquids and 60 per cent are natural gas on a 6:1 boe conversion basis. << RESERVES SUMMARY Using GLJ January 1, 2010 Forecast Prices and Costs Company Interest (Gross + Royalties Receivable) Oil Oil Light and Heavy Total Total Equi- Equi- Medium Crude Crude Natural valent valent Crude Oil Oil Oil NGLs Gas 2009 2008 (mbbl) (mbbl) (mbbl) (mbbl) (bcf) (mboe) (mboe) Proved Producing 93,137 2,353 95,490 8,443 490.1 185,623 180,777 Proved Developed Non- Producing 1,113 13 1,126 420 37.9 7,863 7,794 Proved Undeveloped 8,667 0 8,667 2,636 388.5 76,048 54,719 Total Proved 102,917 2,366 105,284 11,500 916.5 269,535 243,292 Proved plus Probable 134,570 3,027 137,598 15,815 1,353.2 378,953 321,723 Company Gross Oil Oil Light and Heavy Total Total Equi- Equi- Medium Crude Crude Natural valent valent Crude Oil Oil Oil NGLs Gas 2009 2008 (mbbl) (mbbl) (mbbl) (mbbl) (bcf) (mboe) (mboe) Proved Producing 92,989 2,199 95,187 8,299 481.1 183,663 178,659 Proved Developed Non- Producing 1,112 13 1,125 420 37.9 7,862 7,793 Proved Undeveloped 8,655 0 8,655 2,636 388.4 76,018 54,700 Total Proved 102,756 2,212 104,968 11,355 907.3 267,543 241,154 Proved plus Probable 134,363 2,834 137,197 15,637 1,342.3 376,543 319,114 Net Interest Oil Oil Light and Heavy Total Total Equi- Equi- Medium Crude Crude Natural valent valent Crude Oil Oil Oil NGLs Gas 2009 2008 (mbbl) (mbbl) (mbbl) (mbbl) (bcf) (mboe) (mboe) Proved Producing 79,083 2,157 81,239 5,857 419.2 156,959 152,789 Proved Developed Non- Producing 921 12 933 297 29.8 6,194 5,604 Proved Undeveloped 7,151 0 7,151 2,062 319.9 62,525 41,350 Total Proved 87,154 2,168 89,322 8,216 768.8 225,678 199,742 Proved plus Probable 112,919 2,745 115,664 11,399 1,123.7 314,350 262,928 RESERVES RECONCILIATION Company Interest (Company Gross + Royalties Receivable) Light and Heavy Total Total Oil Medium Crude Crude Natural Equiv- Crude Oil Oil Oil NGLs Gas alent (mbbl) (mbbl) (mbbl) (mbbl) (mmcf) (mboe) PROVED PRODUCING Opening Balance 94,922 2,552 97,474 8,692 447,665 180,777 Exploration Discoveries 0 0 0 0 0 0 Drilling Extensions 501 0 501 128 32,136 5,985 Improved Recovery 3,871 7 3,878 192 8,678 5,516 Infill Drilling 1,433 12 1,445 301 52,041 10,419 Technical Revisions 1,775 120 1,895 203 9,271 3,643 Acquisitions 615 0 615 294 14,522 3,330 Dispositions -241 0 -241 -1 -90 -257 Economic Factors -71 36 -35 -20 -3,258 -598 Production -9,667 -374 -10,041 -1,346 -70,824 -23,191 Closing Balance 93,137 2,353 95,490 8,443 490,140 185,623 TOTAL PROVED Opening Balance 105,031 2,561 107,592 11,214 746,914 243,292 Exploration Discoveries 11 0 11 3 1,267 225 Drilling Extensions 450 0 450 371 110,976 19,317 Improved Recovery 1,897 16 1,913 14 807 2,061 Infill drilling 1,962 12 1,974 456 61,394 12,662 Technical Revisions 2,176 116 2,292 202 31,824 7,797 Acquisitions 1,369 0 1,369 606 37,535 8,231 Dispositions -241 0 -241 -1 -90 -257 Economic Factors -70 35 -35 -20 -3,294 -602 Production -9,667 -374 -10,041 -1,346 -70,824 -23,191 Closing Balance 102,918 2,366 105,284 11,500 916,509 269,535 PROBABLE Opening Balance 30,168 682 30,850 3,364 265,302 78,431 Exploration Discoveries 4 0 4 1 435 77 Drilling Extensions 571 0 571 218 109,540 19,046 Improved Recovery 371 2 373 5 89 393 Infill Drilling 442 2 444 294 33,252 6,280 Technical Revisions -1,516 -36 -1,552 4 3,148 -1,021 Acquisitions 1,843 0 1,843 440 26,205 6,650 Dispositions -183 0 -183 0 -24 -186 Economic Factors -46 10 -36 -11 -1,210 -251 Production 0 0 0 0 0 0 Closing Balance 31,653 661 32,314 4,315 436,736 109,419 PROVED PLUS PROBABLE Opening Balance 135,199 3,243 138,442 14,578 1,012,216 321,723 Exploration Discoveries 15 0 15 4 1,702 302 Drilling Extensions 1,021 0 1,021 589 220,516 38,363 Improved Recovery 2,268 18 2,286 19 896 2,454 Infill Drilling 2,404 14 2,418 750 94,646 18,942 Technical Revisions 660 80 740 206 34,972 6,776 Acquisitions 3,212 0 3,212 1,046 63,740 14,881 Dispositions -424 0 -424 -1 -114 -443 Economic Factors -116 45 -71 -31 -4,504 -853 Production -9,667 -374 -10,041 -1,346 -70,824 -23,191 Closing Balance 134,571 3,027 137,598 15,815 1,353,245 378,954 >> Additional reserves reconciliation information on a Company Gross basis is included at the end of this news release. RESERVE LIFE INDEX ("RLI") ARC's proved plus probable RLI was 14.5 years at year-end 2009 while the proved RLI was 10.3 years based upon the GLJ reserves and ARC's 2010 production guidance mid-point of 71,500 boe per day. The following table summarizes ARC's historical RLI. << Reserve Life Index 2009 2008 2007 2006 2005 2004 Total Proved 10.3 10.4 9.8 9.8 10.3 9.7 Proved Plus Probable 14.5 13.8 12.5 12.4 12.9 12.2 >> NET PRESENT VALUE ("NPV") SUMMARY ARC's crude oil, natural gas and natural gas liquids reserves were evaluated using GLJ's product price forecasts effective January 1, 2010 prior to provision for interest, debt service charges and general and administrative expenses. It should not be assumed that the NPV estimated by GLJ represent the fair market value of the reserves. << NPV of Cash Flow Before Income Taxes Using GLJ January 1, 2010 Forecast Prices and Costs NI 51-101 Net Discounted Discounted Discounted Discounted interest Undiscounted at 5% at 10% at 15% at 20% $MM $MM $MM $MM $MM Proved Producing 7,164 4,755 3,618 2,956 2,520 Proved Developed Non-Producing 230 157 119 96 80 Proved Undeveloped 1,889 1,219 847 615 458 Total Proved 9,283 6,130 4,584 3,666 3,058 Probable 4,285 2,072 1,222 806 569 Proved plus Probable 13,568 8,202 5,805 4,472 3,627 >> At a 10 per cent discount factor, the proved producing reserves make up 62 per cent of the proved plus probable value while total proved reserves account for 79 per cent of the proved plus probable value. The following table provides an estimate of the NPV of Cash Flow on an after tax basis assuming that ARC would be subject to the equivalent of corporate income tax on its income beginning in 2011. It should be noted that this estimate does not take into account any corporate tax deductions such as interest and general and administrative expenses or for any tax pools generated by capital expenditures beyond what exists in the GLJ forecast.
